       Case 2:19-cr-00052-TLN Document 37 Filed 05/14/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    ALEXANDRA P. NEGIN, #250376
     Assistant Federal Defender
3    Designated Counsel for Service
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5    Facsimile: (916) 498-5710
     Lexi_negin@fd.org
6
     Attorney for Defendant
7    BRYCE STUDEBAKER
8
                                   IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-052 TLN
                                                    )
12                    Plaintiff,                    )
13                                                  )    STIPULATION TO CONTINUE STATUS
             v.
                                                    )    CONFERENCE AND TO EXCLUDE TIME
14                                                  )
     BRYCE STUDEBAKER,                              )    Date: May 21, 2020
15                                                  )    Time: 9:30 a.m.
                      Defendant.                    )    Judge: Hon. Troy L. Nunley
16
                                                    )
17
18           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

19   Attorney, through Andre Espinosa, Assistant United States Attorney, attorney for Plaintiff, and

20   Heather Williams, Federal Defender, through Assistant Federal Defender, Alexandra P. Negin,

21   attorneys for Bryce Studebaker, that the status conference set for May 21, 2020, be continued to

22   August 6, 2020, at 9:30 a.m.

23           Discovery is ongoing in this case and Defense Counsel requires additional time to

24   investigate and prepare for trial. The parties agree that the defendant will be prejudiced if the

25   Court fails to grant the requested continuance.

26           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

27   excluded from the date of the parties’ stipulation through and including August 6, 2020;

28

     S[[
      Stipulation and Order to Continue                 -1-     United States v. Studebaker, 2:19-cr-00052-TLN
      Status Conference and to Exclude
      Time
       Case 2:19-cr-00052-TLN Document 37 Filed 05/14/20 Page 2 of 3


1    pursuant to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order
2    479, Local Code T4 based upon continuity of counsel and defense preparation.
3            Counsel and the defendant also agree that the ends of justice served by the Court granting
4    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
5
6                                                  Respectfully submitted,
7    DATED: May 13, 2020                           HEATHER E. WILLIAMS
                                                   Federal Defender
8
9                                                  /s/ Alexandra P. Negin
                                                   ALEXANDRA P. NEGIN
10                                                 Assistant Federal Defender

11                                                 Attorney for Defendant
                                                   BRYCE STUDEBAKER
12
13
     DATED: May 13, 2020                           MCGREGOR W. SCOTT
14                                                 United States Attorney
15                                                 /s/ Andre Espinosa
                                                   ANDRE ESPINOSA
16
                                                   Assistant United States Attorney
17                                                 Attorney for Plaintiff

18
19
20
21
22
23
24
25
26
27
28

     S[[
      Stipulation and Order to Continue              -2-       United States v. Studebaker, 2:19-cr-00052-TLN
      Status Conference and to Exclude
      Time
       Case 2:19-cr-00052-TLN Document 37 Filed 05/14/20 Page 3 of 3


1                                                ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders the status conference rescheduled for August 6, 2020, at 9:30 a.m. The
9
     Court orders the time from the date of the parties stipulation, up to and including August 6, 2020,
10
     excluded from computation of time within which the trial of this case must commence under the
11
     Speedy Trial Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12
13
     DATED: May 14, 2020
14
15
                                                            Troy L. Nunley
16                                                          United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28

     S[[
      Stipulation and Order to Continue               -3-        United States v. Studebaker, 2:19-cr-00052-TLN
      Status Conference and to Exclude
      Time
